1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                    ***
6
     RICHARD IDEN,                                          Case No. 3:19-cv-00631-MMD-CLB
7
                                       Plaintiff,
8                                                                      ORDER
            v.
9
     NORTH AMERICAN RESEARCH
10
     AGENCY, et al.,
11
                                  Defendants.
12

13          Before the Court is Plaintiff Richard Iden’s voluntary motion to dismiss, and his
14   subsequent letter inquiring about it. (ECF Nos. 3, 4.) Plaintiff attempted to sue
15   Defendants under 42 U.S.C. § 1983 on October 15, 2019. (ECF No. 1.) On October 24,
16   2019, Plaintiff filed the pending motion for voluntary dismissal so he could potentially
17   refile his case at a later date. (ECF No. 3.) He then followed up with a letter asking why
18   his case has not been dismissed. (ECF No. 4.) No Defendants have been served or
19   appeared in this case, much less filed an answer.
20          Plaintiff may therefore seek dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i). The
21   Court will grant Plaintiff’s motion under this rule.
22          It is therefore ordered that Plaintiff’s voluntary motion to dismiss (ECF No. 3.) is
23   granted. Plaintiff’s case is dismissed in its entirety, without prejudice. The Clerk of Court
24   is directed to close this case accordingly.
25          DATED THIS 12th day of March 2020.
26
27                                                  MIRANDA M. DU
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28
